993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Florence Amelia SMITH, Plaintiff-Appellant,v.Ann DILLARD, Defendant-Appellee.
No. 93-1114.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CA-93-11)
Florence Amelia Smith, Appellant Pro Se.
Ann Dillard, Appellee.
W.D.N.C.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Florence Amelia Smith appeals from the district court's order denying her petition for removal, her motion for reconsideration, and her motion to vacate the state court's order.  The district court's order remanding this action to the state court is not reviewable.  28 U.S.C. § 1447(d) (1988).  The district court did not abuse its discretion in refusing to vacate this order.  Further, the district court correctly refused to review an order of the state court.   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).  Therefore, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED